                        IN THE UNITED ST A TES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Gary Holliday and Soinya Holliday,             )                 Civil Action No. 2:18-1503-RMG
                                               )
                       Plaintiffs,             )
                                               )
        v.                                     )                     ORDER AND OPINION
                                               )
Nissan Motor Co., Ltd., Nissan North           )
America, Inc., Calsonic Kansei North           )
America, Inc., and Calsonic Kansei             )
Corporation,                                   )
                                               )
                       Defendants.             )


       Before the Court is Defendants and Plaintiffs' motions to seal. (Dkt. Nos. 50, 51, 53, 54.)

For the reasons set forth below, the Court grants Defendants' motions to seal (Dkt. Nos. 50, 51 ,

54) and grants in part and denies in part Plaintiffs' motion to seal (Dkt. No. 53 .)

I.     Background

       On September 5, 2015, Plaintiff Gary Holliday was involved in an accident on I-95 in

Wilson County, North Carolina while driving his 2011 Nissan Sentra. (Dkt. No. 10 at~ 30.) Gary

Holliday and his wife, Plaintiff Soinya Holliday, bring claims against Defendants Nissan Motor

Co., Ltd., Nissan North America, Inc., Calsonic Kansei North America, Inc., and Calsonic Kansei

Corporation, as the developers, manufacturers and sellers of the occupant restraint system that

allegedly failed to deploy during the accident. (Id.     at~~   37 -42.) The Court previously denied as

moot Calsonic Kansei North America' s ("CKNA") motion to dismiss for lack of personal

jurisdiction and granted jurisdictional discovery to determine whether the Court has specific

jurisdiction over CKNA. (Dkt. No. 37.) After the close of jurisdictional discovery, Defendant

CKNA renewed their motion to dismiss for lack of personal jurisdiction. (Dkt. No. 52.)




                                                   -1-
        As part of the briefing of the renewed motion to dismiss, the Parties moved to file under

seal a variety of putatively confidential documents and depositions. Defendant CKNA, in its

motions seeks solely to file under seal the deposition of a corporate representative. (Dkt. Nos. 50,

51 , 54.) Plaintiffs seek to seal their entire filing in Response to Defendant CKNA's motion to

dismiss, which includes the Memo itself, the deposition of the corporate representative, and

various other documents produced during jurisdictional discovery. (Dkt. No. 52.)

II.     Discussion

        Pursuant to Local Civil Rule 5.03 , a party seeking to file documents under seal shall file a

motion and a memorandum, which shall:

        (1) identify, with specificity, the documents or portions thereof for which sealing
        is requested; (2) state the reasons why sealing is necessary; (3) explain (for each
        document or group of documents) why less drastic alternatives to sealing will not
        afford adequate protection; and (4) address the factors governing sealing of
        documents reflected in controlling case law.

Local Civil Rule 5.03 , D.S.C. Furthermore, pursuant to the Local Rule, "[t]he Clerk shall provide

public notice of the Motion to Seal in the manner directed by the Court . .. this may be accomplished

by docketing the motion in a manner that discloses its nature as a motion to seal." Id. The Supreme

Court recognized a common law right to inspect and copy judicial records and documents in Nixon

v. Warner Communications, Inc., 435 U.S . 589, 597 (1978). This right is not absolute, however,

and the court "may, in its discretion, seal documents ifthe public's right of access is outweighed

by competing interests." Ashcraft v. Conoco, Inc. , 218 F.3d 288 (4th Cir. 2000), describes the

process a district court must follow before sealing court documents:

        [B]efore a district court may seal any court documents, .. . it must (1) provide public
        notice of the request to seal and allow interested parties a reasonable opportunity to
        object, (2) consider less drastic alternatives to sealing the documents, and (3)
        provide specific reasons and factual findings supporting its decision to seal the
        documents and for rejecting the alternatives.

Id. at 302 (citations omitted).


                                                 -2-
       The procedural requirements of Local Rule 5.03 have been met here. (Dkt. Nos. 50, 51 , 53,

54.) The Parties motions complied with the rule, the public received notice of the request to seal

when the motions were docketed, and no parties objected. While the Court finds that sealing is

appropriate for the deposition of the corporate representative, Greg Deibig, including any materials

that directly quote from the deposition, the Court finds that there are less drastic alternatives to

sealing the Plaintiffs' entire Response in Opposition to CKNA ' s motion to dismiss.

       Both Plaintiffs and CK.NA agree that Deibig's deposition should be filed under seal as it

contains proprietary business information. Upon review of the deposition excerpts, it is clear the

deposition contains sensitive business and financial information, and the Court finds it appropriate

to permit those documents to be filed under seal. Plaintiffs' motion, however, also seeks to seal

multiple documents that are not properly designated as confidential. Notably, Plaintiffs argue that

they are seeking to seal their entire Response as it may contain Defendant CKNA's proprietary

information. (Dkt. No. 53-1.) However, Defendant CK.NA has not similarly sought to seal their

own Motion to Dismiss, although it also extensively cites to Deibig' s deposition. (Dkt. No. 52.)

Further, the other exhibits included for sealing by Plaintiffs' do not contain confidential or

proprietary information. One exhibit is a publicly accessible annual report from Nissan, and the

other two exhibits include contracts with Honda and Volvo that Defendant CK.NA, in its publicly

filed memo, discussed.    (Dkt. No. 52 at 9; 9 n.4.) The documents also contain emails and

advertising materials, and neither Party has argued that these documents in particular are

confidential and instead they seem to contain information shared with potential buyers.

       The Court therefore declines to seal Plaintiffs Response in Opposition memo or Exhibits

2, 3 or 4.   Plaintiffs' are permitted to file under seal Exhibit 1, the excerpts from Deibig' s

deposition. Further, in order to maintain the confidentiality of the Deibig deposition, Plaintiffs




                                                -3-
should file on the docket their Response in Opposition memo with all direct quotes from the Deibig

deposition redacted.    Plaintiffs should also file an unredacted version of their Response in

Opposition under seal.       Finally, as it discusses sensitive business information, the redacted

Response in Opposition filed on the docket should also redact the first four full sentences of the

final paragraph of page 4 that continues onto page 5. The final two sentences of that paragraph,

on page 5, should remain unredacted as they rely on non-confidential information.

III.   Conclusion

       For the foregoing reasons, the Court GRANTS Defendant CKNA ' s Motions to Seal (Dkt.

No. 50, 51, 54). Defendant CKNA is DIRECTED to file under seal Exhibit B to their Motion to

Dismiss and Exhibit A to their Reply to the Response to their Motion to Dismiss. The Court

GRANTS IN PART and DENIES IN PART Plaintiff's Motion to Seal (Dkt. No. 53). The

Motion is GRANTED to the extent Plaintiffs' seek to file Exhibit 1, Greg Deibig' s deposition,

and certain references to Deibig's testimony under seal. Plaintiffs' are therefore DIRECTED to

file under seal Exhibit 1 and may redact from the publicly filed Response all direct quotes from

Deibig' s deposition and the first four full sentences of the final paragraph of page 4 that continues

onto page 5. An unredacted copy of the Response in Opposition should also be filed under seal.

Plaintiff's Motion is otherwise DENIED, and Plaintiffs' must, within SEVEN (7) DAYS of this

Order file the redacted Response in Opposition and Exhibits 2, 3 and 4 on the docket.

       AND IT IS SO ORDERED.


                                                       Richard Mark Gergel
                                                       United States District Court Judge
May ' # ,2019
Charleston, South Carolina




                                                 -4-
